Merrick, C. J.
This case cannot be distinguished from the cases of Gfriffion et al. and Moore et al. against this defendant. It depends upon the same principles and testimony.
For the reasons given in the first of those cases, it is ordered, adjudged and decreed by the court, that the judgment of the lower court be avoided and reversed, and it is further ordered, adjudged and decreed by the court, that the said plaintiff be recognized and declared to be the legal proprietor of the tract of land described in her petition; and it is further ordered that the present defendants, as executrix widow in community, and heirs of Evariste Blanc, pay the costs of both courts.